This was an action on a note executed to the plaintiffs by the defendants. The plaintiffs moved for judgment on the ground that neither the answer of Baird nor the demurrer of the other defendants raised any issue of law or fact material to the case. The court overruled the motion, and held that said answer and demurrer did raise an issue of fact and law, and were not frivolous. From which ruling the plaintiffs appealed.
The complaint alleges that defendants made their promissory note payable to plaintiffs, and that no part thereof has been paid. The defendants admit these allegations.
All the defendants except Baird, demur to the complaint on the ground that it does not state affirmatively that the plaintiffs constitute a firm, nor who compose the firm of Cowan, McClung  Co. On reading the complaint it is plain that the demurrer is frivolous, and the plaintiffs were entitled to judgment against these defendants.                (202) *Page 156 
The defendant Baird filed an answer, and for his defense says: That he signed the note in the presence of plaintiff's agent, as surety, with the understanding on his (Baird's) part that the would not be bound unless one Weaver should also sign the note as surety, and that he signed it with the express understanding that Weaver would sign it; that the note was then handed to said agent, and that it was never signed by Weaver.
The plaintiffs say the agent did not accept the note with such understanding. This presents a question of fact to be determined by a jury, and we can express no opinion about it, except to say that if such understanding was mutual the defendant Baird is not liable, because the condition precedent has not been performed; but if it was not mutual, he is liable. The bond was signed and delivered, and the intention of one party, not participated in by the other, cannot avoid it.
Let judgment be entered here against all the defendants, except Baird, and the case be remanded for further proceedings.
PER CURIAM.                                 Judgment accordingly.
Cited: Heath v. Morgan, 117 N.C. 507; Morgan v. Harris, 141 N.C. 360;Bank v. Burch, 145 N.C. 318; Bank v. Jones, 147 N.C. 421.
(203)